In an action, inter alia, to recover damages for breach of contract and negligence, the defendant Lincoln Brokerage Corp. appeals from an order of the Supreme Court, Kings County (F. *921Rivera, J.), dated February 3, 2006, which denied its motion pursuant to CPLR 3211 (a) (5) to dismiss the complaint insofar as asserted against it.
Ordered that the order is affirmed, with costs.
The Supreme Court properly determined that the action was not time-barred. The causes of action accrued and the relevant statutes of limitations began to ran on August 5, 2002, the date the Tower Insurance policy at issue was procured and issued (see St. George Hotel Assoc. v Shurkin, 12 AD3d 359, 360 [2004]). Contrary to the appellant’s contention that the same error constituting the alleged breach of contract may have been made earlier in connection with its procurement of coverage from a different insurer does not result in an earlier accrual date for the instant causes of action relating to the Tower Insurance policy (see Vic Char Realty, Inc. v Alliance Plus, Inc., 26 AD3d 278 [2006]; cf. Mauro v Niemann Agency, 303 AD2d 468 [2003]). Schmidt, J.P, Ritter, Santucei and Lunn, JJ., concur.